United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                            _________________________

                            Nos. 98-1325WA, 98-1326WA
                            _________________________

      _____________                    *
                                       *
      No. 98-1325WA                    *
      ______________                   *
                                       *
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Stanley O. Stone,                      *
                                       *
            Appellant.                 *   On Appeal from the United
                                       *   States District Court
      _____________                    *   for the Western District
                                       *   of Arkansas.
      No. 98-1326WA                    *
      _____________                    *
                                       *
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Ricky Joe Perry,                       *
                                       *
            Appellant.                 *
                                    ___________

                              Submitted: March 9, 1999
                                  Filed: June 21, 1999
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

RICHARD S. ARNOLD, Circuit Judge.

       Stanley Orville Stone and Ricky Joe Perry pleaded guilty to manufacturing
marijuana, and to aiding and abetting its manufacturing, in violation of 21 U.S.C.
§ 841(a)(1) and 18 U.S.C. § 2. The District Court1 sentenced the defendants to five
years of imprisonment, followed by four years of supervised release, fines of $4,000,
and special assessments of $100. Both defendants appeal, arguing that the District
Court erred in its calculation of the drug quantity. The determination of drug quantity
is a factual finding and is reviewed under the clearly erroneous standard. See United
States v. Hiveley, 61 F.3d 1358, 1362 (8th Cir. 1995).

       At sentencing, the government’s witness, Kirk McClenahan, an investigator with
the Hot Spring County, Arkansas, Sheriff’s Department, testified that he seized 120
marijuana plants from five plots that were cultivated by the defendants, and that
laboratory tests on a random sampling of the plants confirmed that the plants were
marijuana. The government also introduced a videotape, made during surveillance of
the marijuana patch, that shows the defendants tending to plants in one of the plots.
The videotape also shows Mr. McClenahan, the investigator, removing and counting
the plants.


      1
      The Hon. Jimm Larry Hendren, Chief Judge, United States District Court for
the Western District of Arkansas.

                                          -2-
       The defendants argue that the government did not prove that all of the 120 plants
taken from the patch were marijuana plants. Specifically, Mr. Stone argues that the
videotape shows that when Mr. McClenahan removed the plants, at least 40 were
without leaves, and that some of the plants were nothing but twigs. Mr. Perry argues
that each plant should have been tested. We disagree in both respects. The
investigator, Mr. McClenahan, testified that he had 12 years of law-enforcement
experience, that he had been trained in the identification and eradication of marijuana,
that he had been involved in investigations of at least 30 marijuana patches, and that
each of the 120 plants he removed appeared to him to be marijuana. This testimony,
coupled with the positive laboratory results, sufficiently meets the government’s burden
of proving that the plants attributable to the defendants were, in fact, marijuana.

       The defendants also argue that there was insufficient evidence to link them to all
120 plants. Again, we disagree. Although Mr. McClenahan admitted on cross-
examination that the plants came from five different plots, and that the videotape shows
the defendants tending to plants in only one plot, the government has met its burden of
proof. Mr. McClenahan testified that the plots were close to each other and connected
by trails. He also testified that the sizes of the plants were the same, and that the plots
were planted similarly. In addition, he testified that, over the course of the surveillance,
when something was done to one of the plots, it was done to all of them. We believe
this testimony supports amply the District Court’s findings, and we see nothing to
suggest that the Court’s findings were clearly erroneous.

       Accordingly, the judgment is affirmed.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                            -3-